DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Allowable Subject Matter
Claims 33-38 and 40-62 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 33, 40 and 56, the prior art of record does not disclose or suggest the apparatus or method wherein a first light source configured to produce first light having a first color; a second light source configured to produce second light having the first color; a third light source configured to produce third light having the first color, wherein the system is configured to alternately: illuminate the second light source 
The closest reference of record, Cheng (U.S. Patent Publication No. 2017/0075203), does not teach or suggest a first light source configured to produce first light having a first color; a second light source configured to produce second light having the first color; a third light source configured to produce third light having the first color, wherein the system is configured to alternately: illuminate the second light source and the third light source and not illuminate the first light source; and illuminate the first light source and not illuminate the second light source and the third light source; a filter optically coupled to the first light source and to the second light source, the filter configured to reflect the first light having the first color and the second light having the first color; and a phosphor element having a first side and a second side, the first side optically coupled to the third light source and the second side optically coupled to the 
Furthermore, modifying Cheng to meet the limitations of said claims would break the device of Cheng, therefore it would not have been obvious to modify Cheng to meet the limitations of the newly amended claims.
Claims 34-38, 41-55, and 57-62 are allowed as they each depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882